 

 

RALCST HE

MmUL

 

IN THE UNITED STATES DISTRICT COURT F -
Q:
SOUTHERN DISTRICT OF GEORGIA “AUSECT 25 AM 9:53
AUGUSTA DIVISION

CLERK Vocle¢

SO. IST. o-

JACQUELINE JOUBERT, KATHERINE
PATTEN, KETON HOLLINGSWORTH,
DEMETRIS STOKES, and OLGA MARIA
ACEVEDO,
Plaintiffs,

Vv. CV 118-147
ZACHARY HUSSAIN; SONDY
LAWRENCE; TINA BLAND; VICTORY
DUNCAN; JIM HANNAH; HARRIET
COLES; MICHAEL NEWMAN; CHERI
NEWMAN; LISA CHILDS; WAYLON

CAWLEY; EDNA AWAD; and
COLUMBIA COUNTY, GEORGIA,

*
*
k
*
*
*
*
*
*
*
He
*
*
*
*
*
*
*

Defendants.
ORDER

Before the Court is a second Joint Motion to Extend Stay of
Discovery. (Doc. 48.) United States Magistrate Judge Brian K.
Epps stayed discovery in this case pending resolution of Individual
Defendants’ motion for judgment on the pleadings. (Doc. 20.) Upon
denying as moot the motion for judgment on the pleadings on
September 23, 2019, the undersigned extended the stay in this case
for fourteen days to allow Individual Defendants an opportunity to
file an updated motion for judgment on the pleadings. (Order,
Doc. 45, at 11.) The stay was set to automatically lift on Tuesday,

October 8, 2019, but by request of the parties, the Court extended

 
 

 

 

 

the stay of discovery until October 21, 2019, to allow for an
opportunity to resolve Plaintiffs’ claims against Individual
Defendants. (Docs. 46, 47.) The parties now submit a consent
request for an additional thirty-day extension of the discovery
stay to find alternative counsel due to a nonwaivable conflict of
interest that has arisen in the case. Upon due consideration, the
Court GRANTS the motion (Doc. 48). It IS HEREBY ORDERED that
discovery is stayed in this case until NOVEMBER 20, 2019.
+h
ORDER ENTERED at Augusta, Georgia, this ZS* aay of October,

2019,

   

 

. BANDAL HALL, CHIEF JUDGE
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF GEORGIA

 
